DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gong et al., US Pg. pub. No. (2017/0012697) referred to hereinafter as Gong.
As per claim 1, Gong teaches a method for providing guidance information for piloting an aircraft, the method performed by a computer device comprising a display device, a computer processor, and a memory comprising at least one non-transitory computer-readable medium storing planned flight path data describing a start location and an end location of each of a plurality of planned flight path segments in an ordered sequence (see at least Abstract, Summary), and an operatively connected navigation device comprising a GPS receiver and an electronic compass, the method comprising the steps of periodically: (a) determining a current aircraft heading, based on data from the navigation device (see at least Absrtract, summary, Para 61,); (b) determining a change in heading between the determined current aircraft heading and a heading of one of the planned flight path segments approached by the aircraft (the "approaching flight path segment"), based on the planned flight path data and the determined current aircraft heading (see at least Absrtract, summary, Para 61,); and (c) determining a target aircraft speed, based on at least one rule stored in the memory relating the target aircraft speed to at least one factor comprising the determined change in heading (see at least Absrtract, summary, Para 61, 63-67); and (d) displaying a speed guidance indicator on the display device, wherein a visual state of the speed guidance indicator depends on the determined target aircraft speed (see at least Absrtract, summary, Para 61, 63-67, 71).

As per claim 2, Gong teaches a method of claim 1, wherein the method further comprises the steps of periodically: (a) determining a current aircraft location, based on data from the navigation device (see at least Absrtract, summary, Para 61, 63-67, 71); and (b) determining an approach distance between the determined current aircraft location and a start location of the approaching flight path segment, based on the planned flight path data and the determined current aircraft location; and wherein the at least one factor further comprises the determined approach distance (see at least Absrtract, summary, Para 61, 63-67, 71).

As per claim 3, Gong teaches a method of claim 1 wherein the method further comprises the steps of periodically: (a) determining a current aircraft location, based on data from the navigation device (see at least Absrtract, summary, Para 61, 63-67, 71); and (b) determining an exit distance between the determined current aircraft location and an end location of one of the planned flight path segments that sequentially precedes the approaching flight path segment in the ordered sequence (the "preceding flight path segment"), based on the planned flight path data and the determined current aircraft location; and wherein the at least one factor further comprises the determined exit distance (see at least Absrtract, summary, Para 61, 63-67, 71).

As per claim 4, Gong teaches a method of claim 3, wherein the method further comprises the step of periodically: (a) determining an inter-path distance between the end location of the preceding flight path segment and the start location of the approaching flight path segment, based on the planned flight path data(see at least Absrtract, summary, Para 61, 63-67, 71); and wherein the at least one factor further comprises the determined inter-path distance .

As per claim 5, Gong teaches a method of claim 1, wherein the method further comprises the step of periodically: (a) determining a current aircraft speed, based on data from the navigation device (see at least Absrtract, summary, Para 61, 63-67, 71); and wherein the visual state of the speed guidance indicator depends on a comparison of the determined current aircraft speed to the determined target aircraft speed (see at least Absrtract, summary, Para 61, 63-67, 71).

As per claim 6, Gong teaches a method of claim 1, wherein the method further comprises the steps of periodically: (a) determining a visual state of a turn indicator for display on the display device, based on at least: (i) a first rule that determines the visual state of the turn indicator to indicate a turn in a same direction as a direction of the change in heading if the magnitude of the change in heading is within a predetermined maximum value (see at least Absrtract, summary, Para 61, 63-67, 71); and (ii) a second rule that determines the visual state of the turn indicator to indicate a turn in an opposite direction to the direction of the change in heading if the magnitude of the change in heading exceeds the predetermined maximum value (see at least Absrtract, summary, Para 61, 63-67, 71); and (b) displaying the turn indicator on the display device (see at least Absrtract, summary, Para 61, 63-67, 71).
As per claims 7-18, the limitations of claims 7-18 are similar to the limitations of claims 1-6, therefore they are rejected based on the same rationale.
Conclusion
Please refer to form 892 for cited references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSSA A SHAAWAT whose telephone number is (313)446-6592. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter B Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUSSA A SHAAWAT/Primary Examiner, Art Unit 3665